'This was an action brought by the: ■ appellees, W. P. Vandiver & Company, against the appellants, to recover damages for breach o¡f -warranty in the sale by the defendant of ’certain fish to the plaintiffs. The canse was.tried by the court without the intervention of a jury!,. Judgment oms.rendered'in'fayor of the plaintiffs, and fro'm'tliis judgment the defendants prosecute the present .appeal.
In the transcript there is no final judgment shown, except in the hill of exceptions. The court holds that this is insufficient to authenticate' á‘ judgment, since it mus.t otherwise appear of record.—Petty v. Dill, 53 Ala. 641; 3 Brick. Dig., 78, §§ 7, 8.
'Tile ap^baT is 'dismissed.
Opinion by
Sharpe; J..